Unpublished opinions are not binding precedent ip this circuit. PER CURIAM: Jeffrey A. Martinovich appeals the district court’s orders correcting his restitution orders. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Martinovich, Nos. 4:12-cr-00101-AWA-RJK-1; 4:15-cr-00050-AWA-LRL-1 (E.D. Va. Feb. 14, 2017; Apr. 6, 2017). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. AFFIRMED